 BIBICHEFF & ASSOCIATES, P.C.
 2568 86th Street, Floor 2
 Brooklyn, NY 11214
 718-232-3625
 Allison N. grosz
 Attorney for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------

 KARINA BIBICHEFF,

                                     Plaintiff,                          2:17-cv-04679 (DRH) (AYS)

                   -against-                                             AMENDED COMPLAINT
                                                                         JURY TRIAL DEMANDED
 PAYPAL, INC.,

                                     Defendant.

 --------------------------------------------------------------------X


        Plaintiff Karina Bibicheff, M.D., (“Plaintiff” or “Dr. Bibicheff”), by her attorneys

Bibicheff & Associates, P.C., for her Complaint against Defendant, alleges as follows:

                                       NATURE OF THE ACTION

    1. Plaintiff, the victim of identity theft, brings a diversity claim against Defendant PayPal,

        Inc. (“PayPal”) for its failure to protect Plaintiff against fraudulent and unauthorized

        transactions in the amount of $524,385.86 – despite its online representations to protect

        consumers from unauthorized transactions – in violation of the New York General

        Business Law § 349, breach of the Implied Covenant of Good Faith and Fair Dealing,

        negligence, negligent infliction of Plaintiff’s emotional distress, and for unjust enrichment,

        and other laws.




                                                  Page 1 of 13
                             JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over the claim against PayPal pursuant to 28

   U.S.C. § 1332 based on diversity of citizenship between the parties and the amount in

   controversy exceeding $75,000.

3. This Court has personal jurisdiction over PayPal because a substantial portion of the

   wrongdoing alleged in this Complaint took place in New York, PayPal is authorized to do

   business in New York, PayPal has sufficient minimum contacts with New York, and/or

   PayPal intentionally avails itself of markets in New York through the promotion, marketing

   and sale of its online payment services in New York. PayPal regularly transacts business

   in New York, and the claims in this case arise out of such transactions.

4. Venue is properly before this Court pursuant to 28 U.S.C. §1391(a), as a substantial part

   of the events giving rise to the claim occurred in this District.

                                     THE PARTIES

5. Plaintiff Karina Bibicheff, M.D., is domiciled in Nassau County, New York. Dr. Bibicheff

   owns and operates a medical spa salon in Old Brookville, New York.

6. PayPal, Inc. is a corporation organized under the laws of Delaware with a principal place

   of business in San Jose, California.

                                       THE FACTS

7. At all relative times, Dr. Bibicheff was a holder of credit cards issued by various banks,

   including former Defendant in this matter Chase Bank.

8. Dr. Bibicheff’s credit cards utilized in this matter are as follows: Visa credit cards bearing

   the account numbers ending in 2163, 1484, 5902, 4104, 0561, 0855, and 6415; Master Card

   credit cards bearing the account numbers ending in 8276, 2007, 2615, 5243, and 6644;



                                        Page 2 of 13
   American Express credit cards bearing the account numbers ending in 11003, 71003,

   33012, 32014, 33002, and 12001.

9. The above-listed credit cards were used for unauthorized transactions through twelve (12)

   PayPal accounts that the identity thief fraudulently created in Plaintiff’s name and/or

   business name and/or social security number, without her knowledge or approval

   (“Fraudulent PayPal Accounts”).

10. The Fraudulent PayPal Accounts, through which the unauthorized transactions were made,

   bear the account numbers ending in: 6613, 2407, 3926, 8229, 9706, 2926, 9716, 2578,

   0340, 3382, 8657, and 3048.

11. The unauthorized transactions using the above-listed credit cards, through the Fraudulent

   PayPal Accounts, span from approximately August 12, 2009 through August 23, 2016 and

   total $524,385.86.

12. The most recent known transaction through the Fraudulent PayPal Account was made on

   August 23, 2016.

13. On information and belief, PayPal allows its users to title transactions conducted through

   their PayPal accounts as a user wishes. Therefore, a PayPal account user is not required to

   title the goods and/or services actually remitted in a transaction. The fraudulent PayPal

   transactions listed in Dr. Bibicheff’s credit cards’ statements, on their face, appear to be

   legitimate and relating to her business. In reality, however, all PayPal transactions

   conducted through the Fraudulent PayPal Accounts that appear on Dr. Bibicheff’s credit

   cards’ statements were fraudulent and unauthorized, and neither Dr. Bibicheff nor her

   business received any benefit from these transactions.




                                      Page 3 of 13
PayPal’s Misrepresentations

    14. PayPal makes the following representations on its website at the time Dr. Bibicheff

        reported fraudulent activity to PayPal:

             a. “Remember, you’re 100% protected against unauthorized transactions sent from

                 your account;” 1

             b. “Once your claim has been filed, we'll investigate and do our best to resolve the

                 issue. Any transaction found to be in error or unauthorized will be refunded;” 2

             c. “If you report an unauthorized transaction problem within 60 days from the

                 transaction date, we’ll investigate right away. You aren’t liable for unauthorized

                 purchases made from your account.” 3

    15. PayPal maintains the following representations on its website:

             a. “Every transaction is monitored and analyzed within milliseconds to identify and

                 help prevent fraud before it occurs.” 4

             b. “Every transaction is heavily guarded behind our advanced encryption. We monitor

                 transactions 24/7 to help prevent fraud and identity theft.” 5

             c. “We provide the expertise and tools to guide you through the process of resolving

                 a chargeback, be it related to an unauthorized transaction or an item not received.” 6

             d. “$0 liability…If you’re charged for something you didn't purchase, tell us. We’ll




1
  See https://www.paypal.com/us/selfhelp/article/how-do-i-report-unauthorized-paypal-account- activity-faq1988
(last visited on August 9, 2017).
2
  See https://www.paypal.com/us/webapps/mpp/security/unauthorized-transactions (last visited on August 9, 2017).
3
  See https://www.paypal.com/us/webapps/mpp/paypal-safety-and-security (last visited on August 9, 2017).
4
  https://www.paypal.com/tw/webapps/mpp/paypal-safety-and-security?locale.x=en_TW (last visited on May 10,
2019).
5
  See id.
6
  See id.

                                                 Page 4 of 13
                secure your account and investigate.” 7

    16. On or about August 31, 2016, Dr. Bibicheff filed a complaint with PayPal regarding the

        unauthorized transactions and requested information pertaining to any and all of her PayPal

        Account(s) at that time and the transactions made therein.

    17. At that time, PayPal failed to refund the transactions made through the Fraudulent PayPal

        Accounts and refused to provide any substantive information related to the nature of the

        transactions and/or the merchants associated with the transactions.

    18. Dr. Bibicheff did not authorize any of the transactions described above and was not aware

        of the full extent of – nor the fraudulent nature of – such transactions until March 2019,

        when PayPal issued a list of all accounts, and total amount in transactions for each account,

        bearing Plaintiff’s name and/or business name and/or social security number.

    19. Dr. Bibicheff suspects that it was her former office manager who, without Dr. Bibicheff’s

        knowledge or approval, gained access to Dr. Bibicheff’s personal information, created the

        Fraudulent PayPal Accounts, and initiated the unauthorized fraudulent transactions using

        Dr. Bibicheff’s credit cards.

    20. At no time did Dr. Bibicheff know of, authorize, or consent to the office manager, or

        anyone else’s use of Dr. Bibicheff’s credit cards for any purpose.

    21. At no time did Dr. Bibicheff know of, authorize, or consent to the office manager’s creation

        and operation of the Fraudulent PayPal Accounts under Dr. Bibicheff’s name, and/or

        business name, and/or social security number.

    22. On September 9, 2016, Dr. Bibicheff filed a police report expressing her belief that her

        former office manager is responsible for the unauthorized transactions. The police


7
 https://www.paypal.com/tw/webapps/mpp/paypal-buyer-protection?locale.x=en_TW (last visited on May 10,
2019).

                                             Page 5 of 13
           investigation of this matter is ongoing.

      23. Dr. Bibicheff lacks knowledge as to what goods and/or services, if any, were actually

           purchased by the majority of the unauthorized transactions within the Fraudulent PayPal

           Accounts.

      24. Neither has PayPal given Dr. Bibicheff access to information about the specific PayPal

           transactions, the goods and/or services rendered, if any, or which credit card was used for

           what fraudulent transaction, despite numerous requests for such.

      25. Prior to litigation, citing that the Fraudulent PayPal Accounts having already been closed,

           PayPal insists that the company is not authorized to give Dr. Bibicheff this information,

           despite that the Fraudulent PayPal Accounts are in her name and/or her business name

           and/or her social security number.

      26. The checking account linked to two (2) currently known Fraudulent PayPal Accounts is

           not now – nor at any time was – Plaintiff’s checking account.

      27. Upon information and belief, the unauthorized transactions through all Fraudulent PayPal

           Accounts were paid from those Fraudulent PayPal Accounts into the linked checking

           account.

      28. Upon information and belief, the checking account linked to these Fraudulent PayPal

           Accounts was the personal checking account of the identity thief.

      29. On information and belief, PayPal takes a fee of 2.9% (two-point-nine percent) per

           merchant transaction, in addition to $0.30 (thirty cents) per sale. 8




8
    See https://www.paypal.com/en/webapps/mpp/paypal-fees (last visited on April 10, 2019).


                                                   Page 6 of 13
                              FIRST CLAIM FOR RELIEF
                  (For Unfair and Deceptive Business Acts and Practices
                        in violation of N.Y. Gen. Bus. Law. § 349)

30. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs above

   as if fully set forth herein.

31. At all relevant times, PayPal’s conduct in marketing, advertising and promotion of its

   services was consumer-oriented practices within the meaning of G.B.L. § 349.

32. G.B.L. § 349 provides that it is unlawful to employ a deceptive act or practice in the

   conduct of any business, trade or commerce in this state.

33. PayPal’s practices violated G.B.L. § 349 by misrepresenting to Plaintiff that:

       a. she was “100% protected against unauthorized transactions sent from [her]

           account”;

       b. “[o]nce [her] claim has been filed, [PayPal will] investigate and do [its] best to

           resolve the issue”;

       c. “[a]ny transaction found to be in error or unauthorized will be refunded”;

       d. “[she is not] liable for unauthorized purchases made from [her] account.”

34. PayPal’s misrepresentations constitute violations of G.B.L. § 349.

35. PayPal’s conduct, as alleged herein, was likely to mislead a reasonable consumer, such as

   Plaintiff, acting reasonably under the circumstances into falsely believing that the above

   listed misrepresentations were true.

36. PayPal engaged in the deceptive acts and practices in order to sell to consumers its services.

37. PayPal’s misconduct was willful, intentional, and/or reckless.

38. As a direct and proximate result of PayPal’s deceptive acts and/or practices, Plaintiff

   suffered injuries, including monetary loss.



                                        Page 7 of 13
                             SECOND CLAIM FOR RELIEF
                                    (Negligence)

39. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs above

   as if fully set forth herein.

40. On information and belief, PayPal negligently failed to monitor, validate, discover, flag,

   investigate, and notify Plaintiff of the numerous suspicious accounts being created under

   her name and/or business name and/or social security number, as well as numerous

   suspicious transactions under those accounts.

41. On information and belief, PayPal also negligently failed to follow their own policies and

   procedures with respect to suspicious and uncharacteristic account activity. Thus, PayPal

   owed Plaintiff a duty of care and breached this duty.

42. Upon information and belief, despite their guarantee that they will investigate suspicious

   or unauthorized activity related to any of her accounts and that Plaintiff would not be

   responsible for any unauthorized or fraudulent activity, when Plaintiff notified PayPal of

   the unauthorized and fraudulent activity, PayPal in bad faith refused to conduct any

   investigation.

43. Rather PayPal told Plaintiff that her fraudulent accounts were already closed, despite her

   not having any awareness of their existence at that time, and thereafter in bad faith refused

   to provide Plaintiff with any details or documentation related to any of her accounts’

   history, such as the creation of the accounts, merchant information, account activities,

   transaction information, payment information, or any other details related to the PayPal

   accounts under Plaintiff’s name and/or business name and/or social security number.

44. As a result of the breach of PayPal’s duty owed to Plaintiff, Plaintiff suffered personal

   injury in addition to economic loss. Specifically, PayPal’s actions negligently inflicted

                                       Page 8 of 13
   Plaintiff emotional distress, causing her emotional harm and fear of her own physical well-

   being as an immediate and direct result of PayPal’s negligence.

45. Plaintiff has suffered emotional, fear of physical harm, and economic damage as a result

   of PayPal’s negligence.

                              THIRD CLAIM FOR RELIEF
                                  (Unjust Enrichment)

46. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs above

   as if fully set forth herein.

47. PayPal benefitted from the creation and use of the Plaintiff’s Fraudulent PayPal Accounts

   by means of the unauthorized transactions therein.

48. PayPal received a monetary sum and transaction fee on each unauthorized transaction

   passed through the Plaintiff’s Fraudulent PayPal Accounts.

49. Upon discovery of the Fraudulent PayPal Accounts and their unauthorized transactions,

   PayPal failed to recompense Plaintiff.

50. Plaintiff has suffered damages as a result of PayPal’s unjust enrichment.

                           FOURTH CLAIM FOR RELIEF
                        (Negligent Infliction of Emotional Distress)

51. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs above

   as if fully set forth herein.

52. PayPal’s negligent behavior when failing to monitor, validate, discover, flag, investigate,

   and notify Plaintiff of the numerous suspicious accounts being created under her name

   and/or business name and/or social security number, as well as numerous suspicious

   transactions under those accounts, caused Plaintiff emotional distress.

53. On information and belief, PayPal also negligently failed to follow their own policies and



                                       Page 9 of 13
   procedures with respect to suspicious and uncharacteristic account activity. Thus, PayPal

   owed Plaintiff a duty of care and breached this duty.

54. Upon information and belief, despite their guarantee to Plaintiff that they will investigate

   suspicious or unauthorized activity related to any of her accounts and that Plaintiff would

   not be responsible for any unauthorized or fraudulent activity, when Plaintiff notified

   PayPal of the unauthorized and fraudulent activity, in bad faith PayPal refused to conduct

   any investigation.

55. Rather PayPal told Plaintiff that her fraudulent accounts were already closed, despite her

   not having any awareness of their existence at that time, and thereafter, in bad faith, refused

   to provide Plaintiff with any details or documentation related to any of her accounts’

   history, such as the creation of the accounts, merchant information, account activities,

   transaction information, payment information, or any other details related to the PayPal

   accounts under Plaintiff’s name and/or business name and/or social security number.

56. As a result of the breach of PayPal’s duty owed to Plaintiff, Plaintiff suffered emotional

   distress. Specifically, PayPal’s actions negligently inflicted Plaintiff emotional distress,

   causing her emotional harm and fear of her own physical well-being as an immediate and

   direct result of PayPal’s negligence.

57. Plaintiff has suffered emotional, fear of physical harm, and economic damage as a result

   of PayPal’s negligent infliction of emotional distress.

                              FIFTH CLAIM FOR RELIEF
                                (for Declaratory Judgment)

58. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs above

   as if fully set forth herein.

59. Plaintiff requests that the Court declares that Plaintiff is not liable for any and all

                                       Page 10 of 13
   unauthorized charges in excess of $50.00 for transactions on Plaintiff’s fraudulently used

   credit cards.

                            SIXTH CLAIM FOR RELIEF
              (Breach of Implied Covenant of Good Faith and Fair Dealing)

60. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs above

   as if fully set forth herein.

61. In the User Agreement for PayPal, PayPal promises to protect, monitor, and investigate

   any fraudulent or suspicious use of Plaintiff’s accounts or transactions therein.

62. PayPal failed to investigate in good faith the unauthorized creation of the Fraudulent

   PayPal Accounts and fraudulent transactions therein.

63. Nor did PayPal, after Plaintiff reported identity theft to PayPal, investigate the fraudulent

   accounts and their unauthorized activity, provide Plaintiff with any means to investigate

   the fraudulent accounts and discover the full extent of the unauthorized activity, nor

   recompense Plaintiff.

64. Upon information and belief, despite their guarantee to Plaintiff that they will investigate

   suspicious or unauthorized activity related to any of her accounts and that Plaintiff would

   not be responsible for any unauthorized or fraudulent activity, when Plaintiff notified

   PayPal of the unauthorized and fraudulent activity, PayPal in bad faith refused to conduct

   any investigation and, rather, merely recited to Plaintiff that her fraudulent accounts had

   already been closed.

65. PayPal, in bad faith thereafter refused to provide Plaintiff with any details or

   documentation related to any of her accounts’ history, the creation of the accounts,

   merchant information, account activities, transaction information, payment information, or

   any other details related to the PayPal accounts under Plaintiff’s name and/or business

                                       Page 11 of 13
        name and/or social security number.

    66. Plaintiff has suffered damages as a result of PayPal’s breach of the covenant of good faith

        and fair dealing.

                                 SEVENTH CLAIM FOR RELIEF
                                      (Punitive Damages)

    67. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs above

        as if fully set forth herein.

    68. PayPal’s complicity in the creation and unauthorized use of Plaintiff’s Fraudulent PayPal

        Accounts, as well as PayPal’s benefitting from such fraudulent and unauthorized use, while

        failing to protect Plaintiff from identity theft, and failing to investigate Plaintiff’s identity

        theft and the unauthorized transactions after Plaintiff reported identity theft to PayPal, and

        PayPal’s failure to recompense Plaintiff for fraudulent transactions that their own

        marketing model assured Plaintiff she would not bear responsibility for, amount to willful

        or wanton negligence, recklessness and/or a conscious disregard for Plaintiff’s rights.

    69. As a direct and proximate result of PayPal’s actions, Plaintiff suffered injuries, including

        monetary loss.

                                          JURY DEMAND

Plaintiff demands trial by jury of all issues as of right by a jury.

        WHEREFORE, Plaintiff demands judgment against Defendant:

    A. Enter a declaratory judgment that Plaintiff is not liable for any fraudulent and/or

        unauthorized charges in excess of $50.00 of the Plaintiff’s unauthorized transactions on

        her Fraudulent PayPal Accounts;

    B. Award Plaintiff compensatory damages, including all damages arising from the fraudulent

        and unauthorized transactions on the Fraudulent PayPal Accounts;

                                            Page 12 of 13
   C. Award Plaintiff compensatory damages for injury based on negligent infliction of

      emotional distress;

   D. Award Plaintiff damages for violation of G.B.L. §349 in the amount to be proven at trial;

   E. Award plaintiff damages for Defendant’s unjust enrichment;

   F. Awarding Plaintiff punitive damages;

   G. Award Plaintiff reasonable attorneys’ fees and costs; and

   H. Granting such other legal and equitable relief to the Plaintiff as the Court may deem just

      and proper.

Dated: Brooklyn, New York
       May 15, 2019
                                    BIBICHEFF & ASSOCIATES, P.C.

                                     /s/ Allison N. Grosz
                             By:    Allison N. Grosz
                                    718-232-3625
                                    2568 86th Street, Floor 2
                                    Brooklyn, NY 11214
                                    ATTORNEY FOR PLAINTIFF




                                        Page 13 of 13
